Citation Nr: 1434131	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

On his August 2008 substantive appeal, VA Form-9, the Veteran indicated that he desired to testify at a travel board hearing.  As will be discussed below, in a December 2010 letter, the Veteran withdrew his appeal.  As there is no pending appeal before the board on the issue of non-service connected pension benefits, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for hearing loss and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2010, the Board received notification from the Veteran that a withdrawal of the claim for entitlement to non-service connected pension benefits was requested.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant (or his or her authorized representative), for entitlement to non-service connected pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2013).  In the present case, the Appellant has withdrawn his appeal and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to non-service connected pension benefits is dismissed.


REMAND

The Veteran filed a claim for service connection for PTSD in October 2008 and for hearing loss in November 2010.  A January 2011 rating decision denied both claims.  Subsequently, in February 2011, the Veteran submitted a notice of disagreement with this rating decision.  Because the February 2011 notice of disagreement was received by the VA within one year of the January 2011 rating decision, it is timely.  38 C.F.R. § 20.302(a) (2013).

Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2013).

Accordingly, the case is REMANDED for the following actions:

Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement to service connection for hearing loss and PTSD.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


